— Proceeding pursuant to CPLR article 78 to review a determination by respondents, dated July 16, 1982, which, after a hearing, revoked petitioner’s licenses as an insurance agent and broker and denied all pending applications for such licenses. 11 Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. H The determination was supported by substantial evidence and the penalty was not disproportionate to the misconduct involved (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board ofEduc., 34 NY2d 222). Bracken, J. P., Niehoff, Rubin and Eiber, JJ., concur.